Citation Nr: 0818481	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran served with the Recognized Guerrilla Forces from 
August 1942 to December 1945 and the Regular Philippine Army 
from December 1945 to March 1946.  He died in February 2003.  
The appellant is the veteran's widow.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of Regional 
Office (RO) of the VA.  

In February 2006, the Board granted the appellant's motion to 
advance her appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c).  

In March 2006, the Board remanded the case for further 
evidentiary development.  


FINDINGS OF FACT

1. In February 2003, the veteran died at the age of 86; the 
immediate cause of death was a pump failure secondary to 
cardiac arrhythmia; the antecedent cause of death was 
metabolic encephalopathy secondary to hypoglycemia; and a 
fracture to the left femur was a significant condition 
contributing to death.   

2. At the time of the veteran's death, his service-connected 
disabilities were residuals of a shell fragment wound of the 
left eye with defective vision, rated 20 percent; scar 
residuals of a shell fragment wound of the face with metallic 
foreign bodies, rated 10 percent; and scar residuals of a 
shell fragment wound of the left knee, rated zero percent; 
the combined disability rating was 30 percent.



3. Neither cardiac arrhythmia, metabolic encephalopathy 
secondary to hypoglycemia, nor a fracture to the left femur 
was not affirmatively shown to have had onset during service; 
cardiac arrhythmia was not manifested to a compensable degree 
within one year from the date of separation from service; 
cardiac arrhythmia metabolic encephalopathy secondary to 
hypoglycemia, and a fracture to the left femur, first 
diagnosed after service, beyond the one-year presumptive 
period for a chronic disease such as cardiac arrhythmia, are 
unrelated to an injury, disease, or event of service origin 
or to a service-connected disability.

4. A service-connected disability, that is, either residuals 
of a shell fragment wound of the left eye with defective 
vision, scar residuals of a shell fragment wound of the face 
with metallic foreign bodies, or scar residuals of a shell 
fragment wound of the left knee did not cause the veteran's 
death; and a service-connected disability did not contribute 
to the cause of the veteran's death. 


CONCLUSION OF LAW

As the fatal cardiac arrhythmia and metabolic encephalopathy 
secondary to hypoglycemia and a fracture to the left femur 
were not incurred in or aggravated during service, as service 
connection for fatal cardiac arrhythmia may not be presumed 
as a chronic disease, and as the service-connected 
disabilities, either singularly or collectively, were not the 
principal or contributory cause of death, service connection 
for the cause of the veteran's death is not established. 
38U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006). 



 Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim of service connection for the cause of the 
veteran's death, the VCAA notice under 38 U.S.C.A. § 5103(a) 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service- connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in May 2004, and in March 2006.  
The appellant was notified of the information and evidence 
necessary to substantiate the claim for the cause of the 
veteran's death based either on a service-connected 
disability, which were listed, or a disability not yet 
service-connected.  The appellant was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that she could submit private 
medical records or authorize VA to obtain private medical 
records on her behalf.  The appellant was asked to submit any 
evidence that would include that in her possession.  She was 
notified of the provisions for the degree of disability 
assignable and for the effective date of the claim, that is, 
the date of receipt of the claim.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
(conditions service-connected at the time of his death, 
evidence required to substantiate the claim based on a 
previously service-connected condition, and evidence to 
substantiate the claim based on a condition not yet service 
connected.). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The record in this case includes 
service records, VA records, and private medical records.  

In March 2006, the Board remanded the case to obtain medical 
records of a private physician.  In October 2006 and again in 
February 2007, the RO sent a written request for records 
along with authorization from the appellant to the private 
physician, but the physician did not respond.  In the August 
2007, the RO informed the appellant that it had not been able 
to obtain the medical records from the private physician and 
requested that she submit any records in her possession, but 
she also has not responded.  As the requested development has 
been completed, no further action to ensure compliance with 
the Board's remand directive is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  No additional pertinent evidence 
has been identified by the appellant.  

As the evidence does not establish that the veteran suffered 
"an event, injury or disease in service," that lead to his 
death, or that a service-connected disability caused or 
contributed substantially to the cause of death, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 
Vet.App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's 
duties to notify and to assist the claimant have been 
fulfilled. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service. 38 U.S.C.A. § 1110.

Service connection for cardiovascular disease may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

The veteran died in February 2003.  A copy of the death 
certificate, which was submitted in February 2003, listed the 
immediate cause of death as pump failure secondary to cardiac 
arrythmia.  The antecedent cause of death was listed as 
metabolic encephalopathy secondary to hypoglycemia.  A 
fracture to the left intertrochanteric femur was listed as a 
significant condition contributing to the veteran's death.  
The copy of the death certificate shows that the death 
certificate was reviewed and signed by a health officer and 
received and signed at the civil registrar's office on 
February 21, 2003 (hereinafter referred to as the February 
2003 death certificate). 

Another copy of the death certificate was submitted in April 
2003 with the addition of shrapnel scars of the left eye as a 
significant condition contributing to death.  The Board 
excludes the second copy of the death certificate as evidence 
to the extent that it adds shrapnel scars of the left eye as 
a significant condition contributing to death because the 
document was not was reviewed and signed by a health officer 
and received and signed at the civil registrar's office after 
February 21, 2003, to establish that the document was a copy 
of a public record.  As the document is not a copy of the 
public record, it is not credible evidence of the veteran's 
death under 38 C.F.R. § 3.211. 

At the time of his death, the veteran was service connected 
for residuals of a shell fragment wound of the left eye with 
defective vision, rated 20 percent; scar residuals of a shell 
fragment wound of the face with metallic foreign bodies, 
rated 10 percent; and scar residuals of a shell fragment 
wound of the left knee, rated zero percent.  The combined 
disability rating was 30 percent.

The available service medical records contain no complaint, 
finding, history, treatment, or diagnosis of cardiac 
arrhythmia or metabolic encephalopathy due hypoglycemia in 
service.  

After service, a discharge summary from a private hospital, 
dated in February 2003, shows that the veteran was admitted 
due to a fracture of the left femur.  It was remarked that 
the veteran suffered the fracture because of defective vision 
in his left eye and difficulty walking due to a left knee 
injury, both related to service.  The diagnoses were fracture 
of the left femur, shrapnel scars of the left eye and left 
knee, and acute nephritis.  In May 2003, a second hospital 
report from a different hospital discloses that the veteran 
was hospitalized in February 2003 for cardiac arrest 
secondary to pump failure secondary to cardiac arrhythmia, 
metabolic encephalopathy secondary to hypoglycemia, a 
fracture left intertrochanteric femur, and a shrapnel scar of 
the left eye.  

In statements in March and May 2003, a private physician 
stated that the veteran had been treated for hypertensive 
atherosclerotic heart disease and a cerebrovascular accident, 
affecting his left side since 1993 and a stroke in 1998.  The 
physician stated that in November 2002 the veteran slipped on 
stairs and he suffered a fracture of left intertrochanteric 
femur.  The physician expressed the opinion that the 
veteran's poor vision, nutritional weakness, and weakness due 
to the cerebrovascular infarct could have contributed to the 
veteran's fall. 

Analysis 

Based on the available service medical records, neither 
cardiac arrhythmia nor metabolic encephalopathy secondary to 
hypoglycemia, nor a fracture of the left femur was 
affirmatively shown to have been present during service.  And 
as there is no competent evidence either contemporaneous with 
or after service that either cardiac arrhythmia or metabolic 
encephalopathy secondary to hypoglycemia or fracture of the 
left femur was otherwise noted, that is, observed during 
service, the principles of service connection pertaining to 
chroncity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, the cardiac arrhythmia, a manifestation of 
heart disease, was first documented by history in 1993, 
metabolic encephalopathy secondary to hypoglycemia was first 
documented during the veteran's final illness in 2003, and 
the fracture of the left femur occurred in November 2002.  As 
cardiac arrhythmia, a manifestation of heart disease, was 
documented more than 45 years after service, it was well 
beyond the one-year presumptive period for heart disease as a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 
3.307, 3.309.



Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates 
either cardiac arrhythmia, metabolic encephalopathy secondary 
to hypoglycemia, or fracture of the left femur to service, 
service connection under 38 C.F.R. § 3.303(d) is not 
established for the conditions that caused or contributed to 
the cause of the veteran' death as shown on the February 2003 
death certificate.

For these reasons, there is no factual or legal basis to find 
that the cardiac arrhythmia, metabolic encephalopathy 
secondary to hypoglycemia, or fracture of the left femur was 
related directly to service.  38 C.F.R. § 3.312. 

The remaining question is whether any adjudicated service-
connected disability, was either the principal or 
contributory cause of the veteran's death.  

There is no competent evidence that either the residuals of a 
shell fragment wound of the left eye with defective vision, 
scar residuals of a shell fragment wound of the face with 
metallic foreign bodies, or scar residuals of a shell 
fragment wound of the left knee was a principal cause of 
death, that is, the immediate or underlying cause of death or 
was etiologically related thereto based on the February 2003 
death certificate and the reports of hospitalizations and the 
statements of a private physician. 

There is evidence that the service-connected disabilities, 
the residuals of wounds of the left eye and left knee 
contributed to the fracture of the left femur, which was 
listed as a condition to contributing to the cause of the 
veteran's death on the February 2003 death certificate.  In 
the hospital summary, it was remarked that the veteran 
suffered the fracture of the femur because of defective 
vision in his left eye and difficulty walking due to a left 
knee injury, both related to service. 

In the statement of the private physician, the physician 
expressed the opinion that the veteran's poor vision, 
nutritional weakness, and weakness due to the cerebrovascular 
infarct could have contributed to the veteran's fall.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also the 
value of a medical opinion is dependent, in part, upon the 
extent to which it reflects clinical data or other rationale 
to support the opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999),

As for the left eye disability, there is no rationale in the 
hospital summary or in the private physician's statement of 
how the poor vision in the left eye contributed substantially 
or materially to the fall, resulting in the femur fracture.  
Also, the reference in the statement of the private physician 
that the veteran's poor vision, nutritional weakness, and 
weakness due to the cerebrovascular infarct could have 
contributed to the veteran's fall, an opinion expressed in 
the term of "could", the equivalent of "may", also implies 
that it "could not" and it is speculative.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

For the above reasons, the Board rejects the evidence that 
the service-connected left eye disability contributed 
substantially or materially to the fall, resulting in the 
femur fracture, which was listed as contributing to the cause 
of the veteran's death in the February 2003 death 
certificate. 



In the hospital summary, there was reference to the fact that 
the veteran had difficulty walking due to a left knee injury. 
The record shows that the service-connected disability of the 
left knee consisted of a scar without evidence of functional 
impairment of the knee or knee instability as evinced by a 
noncompensable rating during the veteran's lifetime.  Also, 
in the hospital summary, there was no reference to the fact 
that the veteran had cerebrovascular accidents with left 
hemiparesis.  

For these reasons, the Board rejects the evidence that the 
service-connected left knee disability contributed 
substantially or materially to the fall, resulting in the 
femur fracture, which was listed as contributing to the cause 
of the veteran's death in the February 2003 death 
certificate, because not all of the pertinent facts in the 
record are accounted for, specifically, the absence of any 
evidence of functional impairment of the left knee due the 
service-connected scar and the failure to considered the 
residuals of a cerebrovascular accident with left 
hemiparesis.

As for the appellant's statements, relating the veteran's 
death to service or to a service-connected disability, where 
as here, the question is one of medical causation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore the appellant's 
statements are not competent evidence on the question of 
medical causation, that is, the relationship between the 
fatal illnesses and the veteran's service or to service-
connected disability. 









As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation 
and as the preponderance of the evidence is against the claim 
for the reasons articulated that the veteran's death was 
related to an injury or a disease of service origin or to a 
service-connected disability, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


